DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 02/25/2022. 
Claims 1-20 are canceled. 
Claims 21, 23-24, 27, 30-31, 33-34, 37, and 40 are currently amended. 
Claims 21-40 are currently pending and examined below. 

Double Patenting
The claims as amended overcome the Double Patenting rejection. 

Claim Rejections - 35 USC § 112
The claims as amended overcome the 35 U.S.C. § 112 rejections. 

Claim Rejections - 35 USC § 101
The claims as amended overcome the 35 U.S.C. § 101 rejection because when viewing the limitations as an ordered combination, the claims apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 


Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art disclose or render obvious the claims as currently amended. The closest prior art found to date are the following:
Arnone et al. (US Patent No. 9,639,894 B1) discloses the concept of monitoring a location of a mobile device in order to determine if the mobile device is near a merchant. 
Wilen (US 2014/0163706 A1) discloses a virtual card that is accessible by clicking on a web link that opens the virtual card in a web browser. 
Wuoti et al. (US 2012/0191512 A1) discloses the concept of determining possible locations where a mobile terminal could be. 
Shugart et al. (US 2014/0122202) discloses an electronic discount card that resembles a physical discount card with a front and rear face.  
Dal Santo et al. (US 2015/0350841 A1) discloses the concept of detecting movement of a mobile device between significant locations. Dal Santo et al. also discloses detecting a pattern of movement based on time and a moving speed. 
Becky Worley, “Retailers tracking shoppers’ locations in the real world”, available on June 5, 2017, retrieved from https://abcnews.go.com/Technology/retailers-tracking-shoppers-locations-real-world/story?id=47825826, discloses the concept of providing users with location based alerts when users are near merchants. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681